Chapman, J.
It appears that the defendant supposed himself to be a legitimate heir of Patrick Flood, and therefore remained in possession after his death, claiming under him. This negatives the idea of a tenancy under the plaintiffs. But, independently of this consideration, the death of Patrick Flood terminated the tenancy at will under him, and thereupon the defendant became tenant at sufferance. Hollis v. Pool, 3 Met. 350. By the common law, a tenant at sufferance is not liable to an action for rent. Delano v. Montague, 4 Cush. 42. The law has been changed in this respect by Gen. Sts. c. 90, § 25; but that does not affect this case. Exceptions overruled.